Citation Nr: 1027341	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran reportedly had active duty service from March 1970 to 
July 1978, including service in Vietnam.  The Veteran was awarded 
the Combat Medical Badge, among other decorations.  He died in 
February 2005.  The appellant is advancing her appeal as the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appellant's 
notice of disagreement was received in May 2006.  A statement of 
the case was issued in August 2006, and a substantive appeal was 
received in August 2006. 


FINDINGS OF FACT

1.  The Veteran died in February 2005 of an apparent suicide 
while incarcerated.  

2.  At the time of the Veteran's death, service connection had 
not been established for any disability.

3.  The Veteran did not have PTSD or other acquired psychiatric 
disability which was causally related to his active duty service.

4.  A service-connected disability was not an immediate or 
contributing cause of the Veteran's death; nor was any service-
connected disability etiologically related to the cause of the 
Veteran's death.




CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and of Hupp v. Nicholson, 20 Vet. App. 1 (2006) 
identifying the requirements of a claim for dependency and 
indemnity compensation (DIC).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and private treatment records, assisted 
the appellant in obtaining evidence, and obtained a December 2005 
medical opinion.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant and her representative 
have not contended otherwise.  

At this point, the Board acknowledges the representative's July 
2010 Informal Hearing Presentation in which it is argued that the 
December 2005 medical opinion is not adequate because it merely 
indicated that an opinion could not be furnished without resort 
to speculation.  As will be discussed in detail later in this 
decision, the Board finds that the opinion reflects full 
consideration of all pertinent and available evidence and was 
therefore fully adequate.  See generally Jones v. Shinseki, No. 
07-3060 (March 25, 2010).  The examiner was fully informed of all 
relevant facts, fully explained the basis for the opinion; the 
Board finds that the opinion is a legitimately inconclusive 
opinion as discussed by the United States Court of Appeals for 
Veterans Claims in Jones.  It is also to be noted that the 
December 2005 opinion is consistent with and fully supported by 
private medical records identified by the appellant and that 
there is no contrary medical opinion of record.  The Board finds 
that the duty to assist has been met with regard to the December 
2005 opinion.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

During his lifetime, the Veteran did not file any service 
connection claims.  Thus, at the time of the Veteran's death in 
February 2005, service connection had not been established for 
any disability.  The death certificate indicates that the 
immediate cause of death was hanging.  

The Veteran's spouse is claiming that the cause of the Veteran's 
death was due to posttraumatic stress disorder (PTSD) the Veteran 
allegedly had after service in Vietnam.  

In a claim of service connection for the cause of the veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2009).  Evidence must be presented showing that 
a service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

Service treatment records are silent for any complaints of, 
treatments for, or diagnoses of any psychiatric disability.  A 
March 1978 report of medical examination shows that clinical 
evaluation of the Veteran's psychiatric state was normal.  In his 
contemporaneous medical history, the Veteran did not indicate 
whether or not he experienced any acquired psychiatric 
disability. When specifically asked if he had ever been treated 
for a mental condition, the Veteran marked the appropriate column 
to indicate "no."  On a June 1978 medical history report, the 
Veteran circled the answer "no" when asked if he had ever been 
under psychiatric care.

Post treatment records show that James R. Hicks, M.D., P.C. 
treated the Veteran for an acquired psychiatric disability.  As 
early as May 1994, the Veteran complained of panic attacks, which 
he stated started about 26 years prior.  Dr. Hicks noted that 
there was no depression, manic, generalized anxiety disorder, 
obsessive compulsive disorder, organicity and thought disorder.  
Significantly, Dr. Hicks expressly indicated that the Veteran did 
not have PTSD, but did note that the Veteran had a panic 
disorder.  Treatment records from Dr. Hicks from 1994 until 
August 2004 show continuing treatment by medication which appears 
to have prevented a continuation of the reported panic attacks.  
Records show problems related to work stressors, mainly dealing 
with supervisors.  The records also show that the Veteran became 
involved in politics and began public speaking.  A 1998 progress 
note specifically indicates that PTSD symptoms were not 
applicable, and none of the treatment records from 1994 to 2004 
document any complaints related to the Veteran's combat service.  
In August 2004, Dr. Hicks reported that the Veteran was doing 
well emotionally.  

The record reflects that in December 2004, the Veteran was 
incarcerated after a domestic disturbance.  It is reported that 
he hanged himself in jail in February 2005.  

In support of her claim, the appellant submitted various 
statements from the Veteran's family and coworkers, who noted his 
symptoms-his obsession with Vietnam, his alcohol abuse, violent 
tendencies, etc.    

A VA opinion was obtained in December 2005.  After reviewing the 
Veteran's entire claims file, the VA examiner concluded that 
there continues to be no objective medical evidence of a PTSD 
diagnosis.  Objective evidence not found, he said, is more than 
passive omission.  It was noted that treatment records over a 
ten-year period diagnose only panic disorder.  The VA examiner 
observed that the treatment records specially are negative 
explicitly for a PTSD diagnosis.  The last treatment from Dr. 
Hicks in August 2004 revealed a diagnosis of panic disorder.  Dr. 
Hicks described the condition as stable, and further noted 
"doing well emotionally." 

The VA examiner commented that the subjective statements from the 
appellant and other lay statements consistently document heavy 
drinking from at least 2004, and that signs/symptoms of PTSD 
suggested from the statements were anger and irritability, sleep 
disturbance, nightmares about Vietnam (uncorroborated by the 
Veteran's self report to treatment providers), problems of 
concentration, and hypervigilance for security issues.  These, 
the examiner stated, may all be construed as symptomatic of PTSD, 
however, the examiner then stated that such lay statements (while 
suggestive of symptoms of PTSD) are not conclusive as to a formal 
diagnosis.  The VA examiner stated that the Veteran's heavy 
drinking obscures rather than clarifies the nature of the 
Veteran's symptomatology. 

The VA examiner reported that objective evidence is clearly 
lacking.  He further stated that subjective evidence is 
suggestive of symptoms of PTSD, but is not conclusive or the 
diagnosis of the disorder's existence.  He wrote that he cannot 
override the objective assessments by subjective lay evidence 
without resorting to mere speculation.  The VA examiner also 
noted that the death certificate did not include any statement 
that the Veteran's death was due to or a consequence of any other 
condition.  He noted that objective evidence, if correctly 
recorded, reports that panic attacks preceded Vietnam service.  
DSM-IV reports an increased risk of panic disorder and substance 
abuse disorders in individuals diagnosed with PTSD.  The Veteran, 
he noted, was not diagnosed with PTSD.  The VA examiner reported 
that DSM-IV does not specifically report an increase in the 
incidence of PTSD in individuals diagnosed with panic disorder.  
The examiner reported that the record shows that the onset of 
panic attacks preceded the Veteran's Vietnam service.  DSM-IV 
does report that substance abuse disorders may develop as a 
consequence of panic disorder (i.e., attempts to "self 
medicate" the episodes of acute anxiety).

The VA examiner concluded that although the Veteran had signs and 
symptoms of PTSD, a diagnosis of PTSD, as fully defined by DSM-
IV, cannot be established without resort to speculation.  

The Board again acknowledges the representative's July 2010 
assertion that the VA has not fulfilled its duty to assist since 
the VA examiner opined in his December 2005 VA examination report 
that a PTSD diagnosis is not possible without resorting to 
speculation.  Overall, the Board finds that the December 2005 
opinion to be fully adequate and persuasive.  It is 
comprehensive, detailed, and supported by the accurate available 
facts of the case.  Here, the examiner explained the basis for 
such an opinion referencing past treatment records that included 
Dr. Hick's assessment that the Veteran did not have PTSD, lay 
statements, and DSM-IV criteria.  See Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2009).  The duty to assist does not extend to 
requiring a VA physician to render an opinion beyond what may 
reasonable be concluded from the procurable medical evidence.  
Jones, 23 Vet. App. at 390. 

In an October 2005 statement, the representative noted that the 
receipt of the Combat Medical Badge is proof that he was exposed 
to life-threatening stressors.  The Board notes that the VA 
examiner had acknowledged that the Veteran was a recipient of the 
aforementioned medal and conceded the combat stressors.  The VA 
examiner nevertheless concluded that a diagnosis of PTSD could 
not be made.

The representative additionally noted that based on his lay 
understanding, a panic disorder often coexists with mood 
disorders and that those with panic disorders may be at a higher 
risk of suicide attempts.  The representative pointed out that 
the Veteran was arrested for three felonies committed in December 
2004 and was imprisoned.  Attached was a December 2004 web news 
article about how the appellant shot the Veteran in self defense, 
and how the Veteran was arrested on charges of domestic violence.  
  
The representative also noted that while Dr. Hicks had treated 
the Veteran for panic disorder, it is unclear if the Veteran 
fully disclosed his condition given that he was a career law 
officer.  In a July 2010 statement, the appellant's 
representative asserted that the Veteran had kept his PTSD a 
secret because as a police officer, he was in constant fear that 
disclosure would cause him to lose his job.  He added that when 
the Veteran's PTSD became public after being released from jail 
for domestic violence, the Veteran committed suicide following a 
mental breakdown.  The Board is not persuaded by the 
representative's argument.  The Veteran was after all seeking 
psychiatric treatment and under medication for 10 years; the 
Veteran had some medical training as a medic during service, and 
as such he would have been fully aware of the need be fully 
honest with a medical care giver.  Again, the objective medical 
evidence in the form of Dr. Hicks' treatment records show no 
complaints or clinical symptoms which led Dr. Hicks to even 
suspect PTSD.  

Again, the Board notes that the representative is not competent 
to render a medical diagnosis or opinion.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In addition, there is no evidence that 
the representative had met the Veteran and had personal knowledge 
of the Veteran.  The Board acknowledges that with the Veteran 
deceased, it is not possible to determine whether the Veteran 
fully disclosed his symptoms to his treating physician.  Again, 
the duty to assist does not extend to requiring a VA physician to 
render an opinion beyond what may reasonable be concluded from 
the procurable medical evidence.  Jones, 23 Vet. App. at 390.  
Based on the evidence of record, which included Dr. Hick's 
assessment that the Veteran did not have PTSD, the VA examiner 
concluded that the Veteran did not have PTSD. 
    
The Board acknowledges the appellant's assertions that the 
Veteran's PTSD was related to service and is the cause of the 
Veteran's death.  In adjudicating a claim, the Board must assess 
the competence and credibility of lay statements of the 
appellant.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Circuit reaffirmed that VA must consider 
the competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

The Board acknowledges the wife's statement and those of his 
former coworkers and family members.  All are competent to 
testify as to as to the symptoms that were exhibited by the 
Veteran, however, all are not competent to render a diagnosis and 
to testify as to the cause of the Veteran's death.  Here, a 
medical examiner, with full knowledge of the Veteran's treatment 
during and after service, and all of the lay statements, was 
nevertheless of the opinion that the Veteran did not have PTSD.  
The Boards finds the medical opinion to be entitled to more 
weight than the lay statements from the appellant and others who 
knew the Veteran.

The Board also emphasizes that the medical records from Dr. Hicks 
also argue against a finding that the Veteran had PTSD.  Dr. 
Hicks treated the Veteran for approximately 10 years, and the 
Board believes it reasonable to assume that this medically 
trained examiner would have noted and reported any PTSD symptoms 
demonstrated at regular consultations over the years.  
Nevertheless, the only diagnosed disability appears to have been 
panic attacks.  

While not determinative by itself, it is also significant that 
there is no evidence of an acquired psychiatric disability for 
approximately 16 years after service.  This lengthy period 
without complaint or treatment after service also suggests that 
there has not been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the Board sympathizes with the appellant for the loss of 
her husband, the preponderance of the evidence is against her 
claim.  A medical diagnosis must be made by medical personnel.  
Neither the appellant, her representative, nor the Board are 
competent to make a diagnosis.  In the present case, Dr. Hicks 
did not diagnose PTSD although he had the opportunity to do so 
for 10 years.  The VA examiner, after considering all the 
evidence, to include the various lay statements and Dr. Hick's 
records, concluded that a diagnosis of PTSD could not be made 
without resort to speculation.  Here, there is no medical 
evidence that the Veteran had a diagnosis of PTSD and that his 
panic attacks were related to service.  Therefore, service 
connection for the cause of the Veteran's death is not warranted.


ORDER

The appeal is denied.



__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


